Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 recite the limitation directed to “scroll-type”.  The addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.   Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). (see MPEP §2173.05(b).  The Examiner recommends removing the word “type” from the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 06-264875 to Toyoda Automatic Loom Works (Toyoda) in view of JP 2014-237301 to Mitsubishi heavy Ind Ltd (Mitsubishi) and US 2009/0028736 to Theodore Jr (Theodore).
(Note: Machine translations provided by applicant have been used for all the foreign references.)
Regarding claim 1, Toyoda discloses a scroll-type fluid machine for discharging sucked fluid, the scroll-type fluid machine comprising: 
a fixed scroll member (2, fig. 2; [9]) including a fixed base (2a, fig. 2; [9])  and a fixed tooth member (2b, fig. 2; [9]) mounted to the fixed base to have a spiral shape; 
an orbiting scroll member (8, fig. 2; [10]) including: an orbiting base (8a, fig. 2; [10]) arranged to face the fixed base; and an orbiting tooth member (8b, fig. 2; [10]) mounted to the orbiting base to have a spiral shape, the fixed tooth member and the orbiting scroll member 
a housing (1, 2c, fig. 2; [9]) configured to house the fixed scroll member and the orbiting scroll member with the fixed scroll member being fixed thereto; 
an orbiting slide surface (8e, fig. 2; [14]) located to be radially outside of the orbiting base of the orbiting scroll member; and 
a housing slide surface (2e, fig. 2; [14]) formed on a portion (17, fig. 2; [14]) of the housing, the portion being arranged to face the orbiting slide surface, the orbiting slide surface being in slidable contact with the housing slide surface, the portion of the housing having an outer wall exposed to atmospheric air (fig. 2)
However, Toyoda does not explicitly disclose that the orbiting scroll member is made of resin material and the housing portion is made of a metal material.
However, scroll members made of resin material and housings made of metal are well known in the art. Mitsubishi discloses in figs. 1-2; [44], a movable scroll made of resin. Furthermore, Theodore discloses a scroll housing made of aluminum (figs. 1-3l [18]-[21]) including a support plate (56, 60, fig. 2; [22]-[23]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to have scrolls made of resin as taught by Mitsubishi so as to achieve lightweight body with strength ([33]; Mitsubishi) and to have the housing made of aluminum as taught by Theodore so that cost, complexity, and weight thereof are minimized and a durability thereof is maximized ([9]; Theodore).

Regarding claim 2, Toyota combined with Mitsubishi and Theodore discloses the fluid machine according to claim 1, wherein: the housing slide surface has a coating formed thereon, 

Regarding claim 3, Toyota combined with Mitsubishi and Theodore discloses the fluid machine according to claim 1, wherein: the fixed scroll member is made of a resin material ([44]; Mitsubishi).

Regarding claim 4, Toyota combined with Mitsubishi and Theodore discloses the fluid machine according to claim 1, wherein: the fixed scroll member and the orbiting scroll member are arranged to define a predetermined clearance between a part of a side surface of the fixed tooth member and a corresponding part of an opposite side surface of the orbiting tooth member while the orbiting scroll member is orbiting (one of ordinary skill in the art would recognize that there is always a clearance between the stationary and orbiting scrolls), the part of the side surface of the fixed tooth member and the corresponding part of the side surface of the orbiting tooth member being closest to each other while the orbiting wall member is orbiting (operation of the compressor to compress the fluid).

Regarding claim 5, Toyota combined with Mitsubishi and Theodore discloses the fluid machine according to claim 1, wherein: the fixed tooth member has a tip end located to be closer to the fixed base than the orbiting slide surface and the housing slide surface are (2b of fixed scroll is closer to base 2a than the slide surface 8e and slide surface 17a; Toyoda)

Regarding claim 6, Toyota combined with Mitsubishi and Theodore discloses the fluid machine according to claim 1, wherein: the fixed base has opposing first and second surfaces 

Regarding claim 9, Toyota combined with Mitsubishi and Theodore discloses the fluid machine according to claim 1, wherein: the orbiting base has opposing first and second sides (opposite sides of 8a next to 8e, fig. 2; Toyoda), the first side being closer to the fixed scroll member than the second side is (orbiting scroll is eccentric, so it would be closer to one side than the other of fixed scroll; [10], [12] ; Toyoda), the orbiting slide surface being formed on the first side of the orbiting base (8e is formed on each side, fig. 2; Toyoda); and the housing has an inner wall (fig. 2), the fluid machine further comprising: a back-pressure chamber (15, fig. 2; [12]-[13]) provided between the second side of the orbiting base and the inner wall of the housing, and configured such that fluid compressed by the fixed scroll member and the orbiting scroll member is supplied into the back-pressure chamber([12], [13], [15]), a pressure of the fluid in the back-pressure chamber causing the orbiting scroll member to be biased toward the fixed scroll member ([15], pressure thrusting on the back surface will cause it to be biases towards the fixed scroll; Toyoda), resulting in the orbiting slide surface formed on the first side of the orbiting base being in slidable contact with the housing slide surface.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyota combined with Mitsubishi and Theodore as applied to claim 1 above, and further in view of JPH 04-237889 to Tokico Ltd (Tokico).
Regarding claim 10, Toyota combined with Mitsubishi and Theodore discloses the fluid machine according to claim 1, wherein: the housing slide surface has a radial width (fig. 2; Toyoda); and the orbiting scroll member is eccentrically arranged from the center axis of an orbiting of the orbiting scroll member by a predetermined eccentric distance is (orbiting scroll is eccentric; [10], [12]; Toyoda), the radial width being set to be smaller than or equal to double the eccentric distance (fig. 2; one of ordinary skill in the art would recognize that the radial width of the housing sliding portion would be just enough to accommodate the sliding part (8e; Toyota)  of the eccentric orbiting scroll when in operation. As such, it would be very close to the eccentric distance and would be less than or equal to double the eccentric distance.)
However, Toyota combined with Mitsubishi and Theodore does not explicitly disclose which Tokico discloses:
the housing has a concave recess (see recess in annular plate 15, figs. 1-3; [2]-[8]) formed in a radially outer portion of the housing side surface, the concave recess being dented inwardly in the radially outer portion of the housing side surface to be away from the orbiting slide surface (see figs. 1, 3), the concave recess being in a non-contact with the orbiting slidable contact surface figs. 1, 3]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to add the recess in annular plate as taught by Tokico  with the device of Toyota combined with Mitsubishi and Theodore so as to obtain stable performance (Abstract; Tokico).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Theodore.
Regarding claim 11, Toyoda discloses a scroll-type fluid machine for discharging sucked fluid, the scroll-type fluid machine comprising: 
a fixed scroll member (2, fig. 2; [9]) including a fixed base (2a, fig. 2; [9])  and a fixed tooth member (2b, fig. 2; [9]) mounted to the fixed base to have a spiral shape; 
an orbiting scroll member (8, fig. 2; [10]) including: an orbiting base (8a, fig. 2; [10]) arranged to face the fixed base; and an orbiting tooth member (8b, fig. 2; [10]) mounted to the orbiting base to have a spiral shape, the fixed tooth member and the orbiting scroll member being fitted to each other (fig. 2), the orbiting scroll member being configured to orbit around a predetermined center axis (operation of the compressor); 
a housing (1, 2c, fig. 2; [9]) configured to house the fixed scroll member and the orbiting scroll member with the fixed scroll member being fixed thereto 
an orbiting slide surface (8e, fig. 2; [14]) located to be radially outside of the orbiting base of the orbiting scroll member.
a spacer (2e, fig. 2; [14]) mounted to a portion (17, fig. 2; [14]) ) of the housing, the portion being arranged to face the orbiting slide surface, the spacer having a surface with which the orbiting slide surface being in slidable contact (fig. 2)
However, Toyoda does not explicitly disclose which Theodore discloses:
the housing includes a first housing (12, figs. 1-3; [18]-[21]); 
a second housing (14, figs. 1-3; [18]-[21]), at least one of the first and second housings being made of a metal material (aluminum, figs. 1-3; [18]-[21])) and having an outer wall exposed to atmospheric air, an assembly of the first and second housing being configured to 
the spacer is a metallic spacer (56, 60; figs. 1-3; [22]-[23]) mounted to a portion of the first housing or the second housing, the portion being arranged to face the orbiting slide surface, the metallic spacer having a surface with which the orbiting slide surface being in slidable contact (figs. 1-3; [22]-[23]), the surface of the metallic spacer with which the orbiting slide surface being in slidable contact having a coating ([23]) formed thereon, the coating having a self-lubricating characteristic.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to have two housings both made of aluminum and a metallic spacer as taught by Theodore so that cost, complexity, and weight thereof are minimized and a durability thereof is maximized ([9]; Theodore).

Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the closest prior art of record fails to disclose or render obvious the combination including:
“the intervening member being located to intervene between the projection and the inner peripheral wall of the restricting portion, the intervening member being configured to slide on both the projection and the inner peripheral wall of the restricting portion, the second surface hardness of the intervening member being set to be lower than the first surface 

Claim 7-8, 13-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,152,502 to Nakamura et al.
US 7,654,805 to Ishikawa
US 7,322,809 to Kitaura et al.
US 5,154,592 to Ohtani et al.
US 5,127,809 to Amata et al.
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746               

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746